Citation Nr: 1112861	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  03-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a nasal disorder manifested by a deviated septum, to include as due to in-service exposure to herbicides.  

2.  Entitlement to service connection for an immune disorder claimed as a thyroid condition, to include as due to in-service exposure to herbicides. 

3.  Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicides. 

4.  Entitlement to an increased initial rating in excess of 10 percent for the service-connected rhinosinusitis with a history of nasal polyps. 

5.  Entitlement to an effective date earlier than August 7, 2001 for the grant of service connection for rhinosinusitis with a history of nasal polyps.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating action of the RO.

In August 2002, the Veteran testified at a hearing before a Decision Review Officer (DRO); a transcript of that hearing is of record.  

The Board notes that a June 2010 rating decision, in part, granted service connection for rhinosinusitis with a history of nasal polyps and assigned a 10 percent disability rating, effective on August 7, 2001.  

In an August 2010 Statement in Support of the Case (VA Form 21-4138), the Veteran indicated that his claim should have been rated as allergic rhinitis with polyps under Diagnostic Code 6522, which would entitle him to a higher (30 percent) rating.  He also asserts that his payments should start on August 19, 1969.  

The Board finds that this communication from the Veteran received in August 2010 represents a Notice of Disagreement (NOD) with the assigned initial rating and effective date for the service-connected disability.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).

In a November 2010 Informal Hearing presentation, the Veteran's representative noted that additional evidence in the form of personal statements and medical evidence had been submitted without being considered by the RO.  The representative then, on behalf of the Veteran, waived initial RO consideration and asked the Board to consider any new evidence.  38 C.F.R. §§ 20.1304(c) (2010).

In January 2005 and March 2008, the Board had remanded the claims for further development.  

The issues of an effective date earlier than August 7, 2001 for the grant of service connection for hearing loss and service connection for asthma, sleep apnea, rheumatoid arthritis, posttraumatic stress disorder, borderline diabetes mellitus, and peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction over these matters and refers them to the attention to the AOJ for any indicated action.  

The issues of an increased initial rating for the service-connected rhinosinusitis with a history of nasal polyps and an earlier effective date for the grant of service connection for rhinitis with a history of nasal polyps, as well as service connection for hypertension are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown to have been first found to have a deviated nasal septum after serving for one year on active duty.     

2.  The claimed residuals of a deviated nasal septum is shown as likely as not to have its clinical onset during his period of active duty.  

3.  The Veteran is not shown to have manifested complaints or findings of an immune or thyroid disorder including hypothyroidism in service or for many years thereafter.

4.  The currently demonstrated hypothyroidism is not shown to be due to the reported Agent Orange exposure or another event or incident of the Veteran's active service.  



CONCLUSIONS OF LAW

1.  As the presumption of soundness at entry on to active duty is not rebutted, the Veteran's disability manifested by the residuals of a deviated nasal septum is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have an disability manifested by an immune or thyroid disorder due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to be due Agent Orange exposure in service; nor may a thyroid disorder be presumed to have incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that, on an August 1996 VA Agent Orange Registry examination, the Veteran reported that he was concerned about Agent Orange exposure.   

In April 2003 "buddy" statements, R.E.L. and P.J.S. indicated that they served on the USS Maury with the Veteran.  

P.J.S. stated that, on three different occasions, they were allowed to go ashore in Vietnam and attend a beach party at Con Son Island.  R.E.L. stated that he was on land in Vietnam with the Veteran for a period of approximately 10 days in March and April 1966.  

In a September 2005 statement, J.F.M. reported that he served with the Veteran on the USS Maury in Vietnamese waters and on land.  In an April 2010 statement, E.E. reported that he served aboard the USS Maury with the Veteran and that the Veteran spent some time on shore in Vietnam.   

At a March 2005 VA examination, the Veteran reported that he stayed at Chu Lai for 10 days, at Nah Tran for a couple of hours in 1967, and on Hon Son Island for a half a day.  

In an August 2010 Supplemental Statement of the Case, the AMC found that a review of the Veteran's statements, statements from E. E., information from the National Archive and Records Administration, and Deck Logs from the USS Maury revealed that the Veteran was at least as likely as not exposed to herbicides during his active service; therefore, exposure to herbicides had been conceded.  

Here, any Veteran exposed to herbicides/Agent Orange is entitled to service connection on a presumptive basis for the diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  

However, neither a deviated nasal septum nor an immune or thyroid disorder is among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  See also 38 U.S.C.A. § 1116.  

Moreover, VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  

Therefore, the Veteran is not entitled to service connection for a deviated nasal septum or an immune disability (thyroid disorder) based on his presumed exposure to herbicides, including Agent Orange.  

Notwithstanding the fact that the Veteran's deviated nasal septum and immune or thyroid disorder are not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for a deviated nasal septum and an immune or thyroid disorder with competent evidence that they were incurred in service, or by submitting medical or scientific evidence that is was in fact due to herbicide exposure during service as will be discussed in further detail hereinbelow.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


A.  Deviated Nasal Septum

A June 2010 rating decision granted service connection for rhinosinusitis with a history of nasal polyps.  The Veteran's claims of service connection for sleep apnea and asthma have not been addressed by the RO and are being referred to the RO for initial consideration.  

The Veteran reports that he first experienced sinusitis in 1967 and sought treatment in service to repair a deviated septum.  Reportedly, an Army doctor to him that his septum deformity did not require an operation.  He reports that, since 1967, he has undergone operations on his nose in 1974, 1981 and 1994.  See October 1996 claim.  

Here, the Veteran's October 1965 entrance Report of Medical Examination and Report of Medical History were negative for any nasal disorder.  An October 1967 treatment record from the ENT Clinic noted that the Veteran had had an old traumatic injury to his nose.  An examination at that time showed that the nasal bones were deviated to the right and the left external nares were partially obstructed by a deviated septum.  The impression was that of septal deflection that did not require surgery.  The subsequent treatment records, including his August 1969 separation examination, were negative for complaints or findings referable to a nasal disorder, including a deviated nasal septum.  

The medical records show that, after service, the Veteran was diagnosed with nasal septum deviation, sinusitis and nasal polyps and underwent revision septoplasty, antrostomy, ethmoidectomy and a Caldwell-Luc procedure in December 1994.  It was noted that he had had a prior nasal polypectomy about 10 years earlier.  

A June 1996 medical record showed that he had a mild septal deviation to the left.  However, the April 2005 and December 2008 VA examinations were negative for any evidence of septal deviation.  On December 2008 VA examination, it was noted that the nasal airway were open on both sides.  

At a January 2010 VA examination, after reviewing the record and examining the Veteran, the examiner found that the septum was in the midline on anterior rhinoscopy.  The left and right nasal cavities were without signs of mucus, pus or polyps.  There was synechiae between the inferior turbinate and the nasal septum causing some airway obstruction, but the airway remained open.  

In January and April 2010 VA addendums, there was no indication that the Veteran had a deviated septum or that his nasal airways were not open.  

At a March 2010 VA examination, it was noted that the claims file was reviewed and that a physical examination revealed that the septum appeared to be midline.  There was mild hypertrophy of the inferior turbinates.  There was no obstruction.  

In this case, the Veteran was initially found to have a deviated nasal septum as the residual of an old traumatic injury after serving on active duty for about one year.  While the Veteran reported having several nose injuries prior to service, the Board finds no evidence that would clearly and unmistakably establish that this condition was present prior to service and was not aggravated by service.  

Accordingly, the presumption of soundness at entry on to active duty is not rebutted on this record.  

The Board acknowledges that the recent VA examination did not identify a deviation of the nasal septum, but there is other evidence suggesting the presence of a deviated septum.  Moreover, the recorded history shows that the Veteran underwent a septoplasty after service.  

Hence, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran currently suffers from the residuals of deviated nasal septum that as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of a deviated nasal septum is warranted.  


B.  Immune /Thyroid Disorder

The Board finds conflicting medical evidence regarding the question of whether the claimed immune or thyroid disorder is related to his Agent Orange exposure.  

In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In April 2002 correspondence, Dr. G. L. C. reported that he was familiar with the Veteran's current medical conditions because he had been treating him since 1986.  He opined that the Veteran's endocrine system was injured or damaged in 1967 when the Veteran was exposed to dioxin while serving in South Vietnam.  His opinion was that the Veteran's hypothyroidism was a direct result of being exposed to dioxin over an extended period of time in 1967.  He added that symptoms of hypothyroidism might not appear until years after the thyroid stopped functioning properly.   

On the other hand, at a February 2005 VA examination, the examiner considered and dismissed any association between the claimed thyroid disorder and the claimed Agent Orange exposure.  The examiner noted that he had reviewed the claims file and observed that the Veteran had reported staying in Chu Lai, Republic of Vietnam for 10 days, in Nah Tran for a couple of hours in 1967, and for a half a day on Hon Son Island.  

After clinical and diagnostic testing, the Veteran was diagnosed as having adult hypothyroidism with goiter.  

The examiner opined that the Veteran's adult hypothyroidism was less likely than not attributable to the exposure to Agent Orange.  The examiner added that the Veteran had reported only a limited exposure to Agent Orange.  

Regarding any autoimmune disorder, the VA examiner opined that, although adult hypothyroidism with goiter was most commonly referred to as an autoimmune disease, it was less likely than not due to the Veteran's limited exposure to dioxin.  The examiner added that there was no literature that showed a relationship between dioxin exposure and hypothyroidism.  

Based on the foregoing, the Board finds that the greater weight of probative evidence is against the claim for an immune or thyroid disorder as the result of exposure to Agent Orange.  

The February 2005 VA examination report, unlike the April 2002 correspondence from Dr. G. L. C., provided a rationale for the opinion that was based on the Veteran's assertions and the submitted statements from "buddies" about the extent of his exposure to Agent Orange as well as finding no support in the medical literature generally linking any claimed condition to dioxin exposure.  

By contrast, the private physician's opinion merely stated that the Veteran's hypothyroidism was a direct result of being exposed to dioxin over an extended period of time in 1967.  However, this factual background is inconsistent with the information provided by the Veteran and his "buddies" in that his exposure was not shown to be significant.  The private physician also did not provide any scientific evidence to support his statement.  

Accordingly, on this record, the most probative medical evidence establishes that the claimed immune or thyroid disorder was not due to Agent Orange exposure during the veteran's period of active service.   

Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not shown to be competent to diagnose any medical condition or render a medical opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board has considered the various medical articles, treatises, and internet research that discussed, in relevant part, exposure to dioxin and a thyroid disorder.  

However, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern, supra.; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, however, the information submitted is simply too general to establish a causal link between the immune disability/thyroid disorder and Agent Orange exposure.  

Thus, the Board finds such evidence to be much less probative than the VA medical opinions, which considered the facts and circumstances of this particular case.

In conclusion, the VA examiner rendering the February 2005 VA medical opinions clearly reviewed the Veteran's medical history and offered a rationale for her opinion.  Thus, the Board finds this opinion to be the most persuasive of record. 

As such, service connection for the claimed disability on the basis of Agent Orange exposure must be denied.  

The Board notes that neither the Veteran nor his representative have alleged that his immune or thyroid disorder is due to an event or injury in service other than Agent Orange exposure.  Nonetheless, the Board has reviewed the Veteran's service treatment records, including his August 1969 separation examination and finds that they were negative for any complaints, treatment or diagnosis relating to an immune or thyroid disorder.  

In October 1996, the Veteran reported that, in 1980, he was borderline with an underactive thyroid.  He indicated that nothing was done about his thyroid until 1995.  The treatment records from 1995 and 1996, and the records from Dr. G. L. C. dated from June 1998 to May 2005, as well as VA outpatient treatment records dated from 2002 to 2010 showed on ongoing medical care for a thyroid disorder.  

The first documented medical evidence of a thyroid disorder was in 1995, approximately 26 years after his discharge from active military service.  Even relying on his statements that he was found to be borderline with an underactive thyroid disorder in 1980, this still was many years after service.  

The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

There is no medical opinion that the claimed immune or thyroid disorder is related to another event of service other than Agent Orange exposure. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra. 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2001 correspondence, prior to the date of the appealed March 2002 rating decision.  Further notice was provided in February 2005 and April 2008 correspondence.  

The April 2008 letter provided notice concerning how a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The case was subsequently readjudicated in an August 2010 Supplemental Statement of the Case. This course of action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Specifically, the RO obtained the service treatment records and VA and private treatment records.  Furthermore, the RO provided a VA examination in compliance with the March 2008 instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The January and March 2010 VA examinations, along with the related addendums, were fully adequate for the purposes of adjudication.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination reports were authored by a VA nurse practitioner and a physician and indicate that a review of the claims file, physical examination, and medical opinions accompanied by a supporting rationale.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


ORDER

Service connection for the residuals of a deviated nasal septum is granted.  

Service connection for an immune disability claimed as a thyroid disorder, to include as due to in-service exposure to herbicides is denied. 


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  

The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran asserts that his hypertension is related to Agent Orange exposure during service.   He also asserts that his high blood pressure began in or was aggravated by service in that he has experienced continuous symptomatology since service.  

Furthermore, the record shows that, in February 1970, the Veteran reported learning that he had high blood pressure at the time of his separation from service.  He reported trying to re-enlist in the Navy, but was unable to pass a physical due to his high blood pressure.  

In September 1996, he reported being treated on and off for high blood pressure since the early 1970's.  

In this respect, the prior VA examinations on record only address the Veteran's contentions as they related to Agent Orange exposure and did not address his assertions that he manifested elevated blood pressure within approximately 6 months of being discharged from service.  

As previously discussed, in an August 2010 Statement in Support of the Case, the Veteran essentially expressed his disagreement with the initial rating assigned for the service-connected rhinosinusitis and the effective date assigned for the grant of service connection for rhinosinusitis with a history of nasal polyps.   Therefore, a Statement of the Case as to these matters must be furnished to the Veteran.  See Pond, supra.; Manlicon, supra.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should furnish a fully responsive Statement of the Case as to the issue of an initial rating in excess of 10 percent for the service-connected allergic rhinosinusitis with a history of nasal polyps and the claim for an effective date prior to August 7, 2001 for the grant of service connection for allergic rhinosinusitis with a history of nasal polyps to the Veteran and his representative.  The Veteran should be notified of the requirements for perfecting his appeal with respect to these matters.

2.  The RO then should take appropriate steps to contact and ask the Veteran to identify all sources of evaluation or treatment received for the claimed hypertension so that the complete clinical records of treatment provided by the identified sources have been associated with the claims file.  If any records sought are unavailable, this fact should be documented in the claims file.

3.  The Veteran also should be afforded a VA examination to ascertain the nature and likely etiology of the claimed hypertension.

The claims folder must be made available to and be reviewed by the examiner.  The examination report should reflect that the claims folder was reviewed.

After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to Agent Orange exposure in service or had its clinical onset during service based on his assertions of exhibiting elevated blood pressure readings in service or during the first year thereafter.  The examiner should provide a rationale for any stated opinion.

4.  Following completion of all indicated development, the claim of service connection for hypertension should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide a SSOC to the Veteran and his representative and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


